          Case 1:20-cv-05200-ALC Document 9 Filed 01/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  1/7/2021
 JOSEPH GUGLIELMO, on behalf of himself
 and all others similarly situated,

                                     Plaintiff,              20-cv-05200 (ALC)
                         -against-                           ORDER
 CIRE TRUDON USA, INC.,

                                     Defendant.

ANDREW L. CARTER, JR., United States District Judge:

       On July 7, 2020, Plaintiff Joseph Guglielmo (“Plaintiff”) commenced this action pursuant

to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the New York

City Human Rights Law (“NYCHRL”). ECF No. 1. Defendant was served on July 13, 2020 and

its answer was due on August 3, 2020. ECF No. 7. To date, Defendant has not responded to

Plaintiff’s complaint.

       On November 12, 2020, the Court ordered Plaintiff to show cause why this action should

not be dismissed for failure to prosecute pursuant to Fed. R. Civ. P. 41(b). ECF No. 8. The Court

advised Plaintiff that such a showing should be made by filing a written response by December

3, 2020, and sending a courtesy copy to Chambers. The Court warned Plaintiff that any failure

by him to make this showing would result in a dismissal of this case for failure to prosecute

pursuant to Fed. R. Civ. P. 41(b).
           Case 1:20-cv-05200-ALC Document 9 Filed 01/07/21 Page 2 of 2




         Plaintiff has not made such a showing. As such, the Court dismisses the case without

prejudice for failure to prosecute. The Clerk of Court is respectfully requested to close this case.

SO ORDERED.

Dated:          January 7, 2021
                New York, New York

                                                      __________________________________
                                                            ANDREW L. CARTER, JR.
                                                            United States District Judge




                                                 2
